DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/20/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment
Claims 1-20 are pending in this application.
Claim rejections 35 USC 101 on claims 1-6, 8-13 and 15-19 are maintained.
Claim rejections 35 USC 103 on claims 1-6, 8-13 and 15-19 are withdrawn.

Response to Arguments
Applicant argues that applicant does not agree with the Office that such steps can be performed by humans other than reciting generic computer components. First, the number of traversals within a supply chain model (graph) is reduced by this invention which is not something that can be simply performed in the human mind. Furthermore, the claims include steps that involve computers including building a supply chain model learned from metadata within documents, traversing the graph and finding a fork, and then using the fork to execute a branch prediction. These steps are performed by a processor traversing nodes within the graph (Remarks, page 6).
Examiner respectfully submits these limitations are processes that, under their broadest reasonable interpretation, covers performance of the limitation in the mind, but for the recitation of generic computer components. That is, other reciting a “memory” or a “processor”, nothing in the claim element precludes the step from practically being performed in a human mind or with the aid of pen and paper. For example, “building” in the context of this claim encompasses a user mentally, and with the aid of pen and paper manually reviewing a document then writing down on a sheet of paper a model comprising steps. “Traversing” in the context of this claim encompasses a user mentally, and with the aid of pen and paper finding down a first step from the model then traversing through nodes in the first step until the end of the step. “Detecting” and “executing” in the context of this claim encompasses a user mentally, and with the aid of pen and paper checking if detecting a new step then running an algorithm or a procedure. Furthermore, the limitation of the number of traversals within a supply chain model is reduced in the context of this claim encompasses a user mentally, and with the aid of pen and paper manually removing or eliminating some redundancy in the chain model.

Applicant argues that as noted above in Claim 1, a blockchain peer can process a blockchain transaction that requires a single input and a single output (i.e., the UTXO model) with two input values. This process is not well-known in the art of blockchain processing using the UTXO model, because traditionally, only one value can be input. Other steps recited in the claims include processing the transaction, including generating read/write sets based on executing the transaction against the state of the blockchain ledger. These steps are not conventional, and they are not capable of being performed in the human mind. Furthermore, they also enable a blockchain peer / network to process blockchain transactions in a new way. Thus, Applicant contends that the inquiry into the abstraction of Applicant’s claims should end at this first prong as Applicant’s claims do not fall into any of the enumerated groupings and therefore cannot be abstract (Remarks, page 7).
Examiner respectfully submits the above applicant’s argument about the UTXO model and blockchain are not related to claim 1’s language. In addition, these limitations are processes that, under their broadest reasonable interpretation, covers performance of the limitation in the mind, but for the recitation of generic computer components. That is, other reciting a “memory” or a “processor”, nothing in the claim element precludes the step from practically being performed in a human mind or with the aid of pen and paper. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas(concepts performed in the human mind including an observation, evaluation, judgment and opinion).

Applicant argues that as noted in the above-recited features of claim, the claims recite specific steps performed by a computing node/processor that reduces a number of traversals of a supply chain model based on linear steps encoded into the model in which only one organization from among the plurality of organizations is associated therewith. The model is built by the computer based on document metadata. This is a clear practical application since the invention learns the supply chain model and then uses it to speed-up traversal of the model when processing requests and events (Remarks, page 8).
Examiner respectfully submits the additional element of using a “computing node “or a “processor” to perform the steps amounts to no more than mere instructions to apply the exception using generic computer components (See MPEP 2106.05(f)). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claims are not patent eligible.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the multi-organization step" in line 12. It is unclear if it refers to limitation “a first multi-organization step” in line 8 or “a second multi-organization step” in line 11.
Claim 8 recites the limitation "the multi-organization step" in line 9. It is unclear if it refers to limitation “a first multi-organization step” in line 7 or “a second multi-organization step” in line 8.
Claim 1 recites the limitation “wherein a number of traversals of the supply chain model is reduced based on the linear steps in which only one organization from among the plurality of organizations is associated therewith” in lines 14-16. It is unclear how to reduce a number of traversals of the supply chain model based on the linear steps. The linear steps are the steps connected together into a line. If reducing one step from the steps, it will break the linear steps.
Claims 8 and 15 are rejected under the same rationale as claim 1.
All dependence claims 2-7, 9-14 and 16-20 are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph based on dependency to independence claims 1, 8 and 15.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 8 and 15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1: 
Claim 1 recites “A system”. The claim recites the system comprising a memory and a processor and therefore is a machine. 
Claim 8 recites “A method”. The claim recites a series of steps and therefore is a process.
Claim 15 recites “A non-transitory computer readable medium comprising instructions” and therefore it is a manufacture.
Step 2A Prong One: Claims 1, 8 and 15 recite the limitation “building” which specifically recites “building a supply chain model of a plurality of organizations from document metadata, wherein the supply chain model comprises linear steps in which only one organization from among the plurality of organizations is associated therewith; identifying a first multi-organization step within the supply chain model;” That limitation are processes that, under their broadest reasonable interpretation, covers performance of the limitation in the mind, but for the recitation of generic computer components. That is, other reciting a “memory” or a “processor”, nothing in the claim element precludes the step from practically being performed in a human mind or with the aid of pen and paper. For example, “building” in the context of this claim encompasses a user mentally, and with the aid of pen and paper manually reviewing a document then writing down on a sheet of paper a model comprising steps.
Furthermore, the claims recite the limitations “identifying” and “traversing” which specifically recite “identifying a first multi-organization step within the supply chain model;” and “traversing a one or more nodes in the supply-chain model downstream from the first multi-organization step until a fork is reached;” These limitations are processes that, under their broadest reasonable interpretation, covers performance of the limitation in the mind, but for the recitation of generic computer components. That is, other reciting a “memory” or a “processor”, nothing in the claim element precludes the step from practically being performed in a human mind or with the aid of pen and paper. For example, “identifying” and “traversing” in the context of this claim encompasses a user mentally, and with the aid of pen and paper finding down a first step from the model then traversing through nodes in the first step until the end of the step.
Moreover, the claims recite the limitations “detecting” and “executing” which specifically recite “detecting a second multi-organization step based on the fork;” and “responsive to the detection of the multi-organization step, executing a branch prediction algorithm to determine downstream granted organizations, wherein a number of traversals of the supply chain model is reduced based on the linear steps in which only one organization from among the plurality of organizations is associated therewith.” These limitations are processes that, under their broadest reasonable interpretation, covers performance of the limitation in the mind, but for the recitation of generic computer components. That is, other reciting a “memory” or a “processor”, nothing in the claim element precludes the step from practically being performed in a human mind or with the aid of pen and paper. For example, “detecting” and “executing” in the context of this claim encompasses a user mentally, and with the aid of pen and paper checking if detecting a new step then running an algorithm or a procedure.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas(concepts performed in the human mind including an observation, evaluation, judgment and opinion).
Step 2A Prong Two: The judicial exception is not integrated into a practical application. 
Step 2B: The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above, the additional element of using a “memory” or a “processor” to perform both the steps amounts to no more than mere instructions to apply the exception using generic computer components (See MPEP 2106.05(f)). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claims are not patent eligible.

Claims 5-6, 12-13 and 19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1: 
Claims 5-6recite “The system”. The claims recite the system comprising a memory and a processor and therefore is a machine. 
Claims 12-13 recites “The method”. The claims recite a series of steps and therefore is a process.
Claims 19 recites “The non-transitory computer readable medium comprising instructions” and therefore it is a manufacture.
Step 2A Prong One:
Regarding claims 5 and 12, the claims recite the limitation “the supply-chain model is a linear supply-chain model, wherein each step comprises one organization”. This limitation is processes that, under their broadest reasonable interpretation, covers performance of the limitation in the mind, but for the recitation of generic computer components. That is, other reciting a “memory” or a “processor”, nothing in the claim element precludes the step from practically being performed in a human mind or with the aid of pen and paper. For example, “a linear supply-chain model” in the context of this claim encompasses a user mentally, and with the aid of pen and paper writing down on a sheet of paper a line of suppliers. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas(concepts performed in the human mind including an observation, evaluation, judgment and opinion).
Regarding claims 6, 13 and 19, the claims recite the limitation “the supply-chain model comprises a plurality of linear subsections”. This limitation is processes that, under their broadest reasonable interpretation, covers performance of the limitation in the mind, but for the recitation of generic computer components. That is, other reciting a “memory” or a “processor”, nothing in the claim element precludes the step from practically being performed in a human mind or with the aid of pen and paper. For example, “a plurality of linear subsections” in the context of this claim encompasses a user mentally, and with the aid of pen and paper writing down on a sheet of paper a line of subsections or sub-suppliers. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas(concepts performed in the human mind including an observation, evaluation, judgment and opinion).
Step 2A Prong Two: The judicial exception is not integrated into a practical application.
Step 2B: The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above, the additional element of using a “computer system”, a “memory” or a “processor” to perform both the steps amounts to no more than mere instructions to apply the exception using generic computer components (See MPEP 2106.05(f)). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claims are not patent eligible.

Allowable Subject Matter
Claims 1, 5-6, 8, 12-13, 15 and 19 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 101, set forth in this Office action.
Claims 2-4, 7, 9-11, 14, 16-18 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The closet prior art Achkir (U.S. Publication Number  2020/0118086) teaches the blockchain platform may only let the suppliers know if the rules and/or policies have been satisfied, allowing transactional payments to go through while minimizing the share of data ([0056]). However, the prior arts of made record fail to teach “build a supply chain model of a plurality of organizations from document metadata, wherein the supply chain model comprises linear steps in which only one organization from among the plurality of organizations is associated therewith; . . . traverse one or more nodes in the supply-chain model downstream from the first multi-organization step until a fork is reached; detect a second multi-organization step from the fork; . . . wherein the processor reduces a number of traversals of the supply chain model based on the linear steps in which only one organization from among the plurality of organizations is associated therewith.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Tatchell (US 20200065761) discloses a blockchain smart contracts technology to manage details related to the product along the whole supply chain stations. Management is conducted through a predetermined process in which, a verification process, ensures that the smart contract traverses along the supply chain for each product associated with an invoice, where through the process it is verified that each company as part of the supply chain has a pre-determined ethical certificates for both their own activities, and for the specific product(s).
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHONG H NGUYEN whose telephone number is (571)270-1766. The examiner can normally be reached Monday-Friday, 8:30am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vital Pierre can be reached on 571-272-4215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PHONG H NGUYEN/            Primary Examiner, Art Unit 2162     

November 16, 2022